Citation Nr: 0307809	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-09 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from October 
1989 to December 1991.  He has service in the United States 
Army Reserves beginning in 1992.  This matter comes to the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and, to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  The veteran's current skin disability is not related to 
service. 


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and a personal hearing of the evidence 
necessary to substantiate his claim.  The RO has secured 
medical records and the veteran has been examined in 
conjunction with the claim.  

The legislation provides that VA shall make reasonable 
efforts to assist a claimant in developing his claim.  As 
will be discussed below, the veteran's service records are 
incomplete.  In this regard, the RO attempted to obtain the 
veteran's records from NPRC, and was informed that the 
veteran's records were filed with his reserve unit.  The RO 
then attempted on three occasions to obtain the veteran's 
records from the veteran's reserve unit in Missouri with no 
success.  The RO also attempted to obtain the veteran's 
records from his unit at Scott AFB in Illinois without 
success.  In addition, the Board attempted to obtain the 
veteran's records from ARPERSCOM, Fort Rucker, his reserve 
unit in Wisconsin, and his reserve unit in Illinois.  No 
records were located.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled.  Exhaustive searches for his 
service records have been conducted.  The appellant and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim.  

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The veteran contends that he has a skin disability that was 
incurred in service during the Persian Gulf War.  He states 
that he first noticed a skin condition when he returned from 
Desert Storm, consisting of hardening of the follicles on 
both arms and a rash on his thighs.  

The record shows that on VA Persian Gulf Registry examination 
in October 1996, lesions were noted on the veteran's back and 
buttocks.  On VA examination in January 1997, the examiner 
indicated that there were no lesions except one 2 mm papule 
on the volar aspect of the right arm.  The diagnosis was, 
dermatitis, currently not active.  Private medical records 
show that in October 1997, the veteran was diagnosed with 
acne and keratosis pilaris after scattered papilar lesions 
were noted on the forehead and on the upper arms. In March 
1999, KP/folliculitis, and acne were diagnosed.  At that time 
the veteran gave a history of 8 years for having dry patches 
and papules of the arms and thighs and a 4 to 5 year history 
of facial eruptions.  

At his personal hearing in June 1999, the veteran reported 
that he first sought treatment for skin problems in 1997, but 
not during his period of active duty in the Persian Gulf.  He 
stated that the first time someone observed the skin 
condition after service and made a written record of the 
findings after he was released in December 1991 was when he 
did the Persian Gulf examination.  He reported that he 
currently had a rash on his arms and his thighs.  A complete 
transcript is of record.  

In a November 1999 letter, a private examiner noted that he 
had treated the veteran in March 1999 for a dry scaly skin 
problem on the arms and an acneiform eruption on the face.  
It was stated that the diagnosis was keratosis pilaris with 
folliculitis and acne vulgaris.  

The veteran's service medical records are incomplete.  Where 
a veteran's service medical records are missing, the 
obligation to explain findings and conclusions, and to 
carefully consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Based on a review of all of the evidence the Board cannot 
award entitlement to service connection.  The preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

VA must make a reasonably exhaustive search for relevant 
treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  See also Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 4, 
Requests for Service Records, paragraph 4.23, Fire-Related 
Cases.  Apart from the veteran's assertions, there is no 
corroborative evidence in the record to support that he has a 
skin condition that was incurred in service.  Multiple 
attempts have been made to locate the veteran's service 
records.  As noted above, the RO attempted to obtain the 
veteran's records from NPRC, and was informed that the 
veteran's records were filed with his reserve unit.  The RO 
then attempted on three occasions to obtain the veteran's 
records from the veteran's reserve unit in Missouri with no 
success.  The RO also attempted to obtain the veteran's 
records from his unit at Scott AFB in Illinois without 
success.  In addition, the Board attempted to obtain the 
veteran's records from ARPERSCOM, Fort Rucker, his reserve 
unit in Wisconsin, and his reserve unit in Illinois.  No 
records were located.  The veteran has not submitted any 
alternate sources of evidence which could collaborate his 
claim.  Several searches were conducted, as supported by 
development letters of file, and none were successful.  In 
addition, VA has informed the veteran on several occasions of 
what he could do to assist in the development of his claim.  
Letters were sent to him in July 1997, March 1998, January 
2001, and March 2001 from the RO informing him that attempts 
had been unsuccessful in obtaining his service records and 
what the could do to assist in providing evidence.  Thus, VA 
has complied with its duty to conduct as complete a search as 
possible to locate any service documents in support of the 
appellant's claim and has informed him accordingly.  See 
Dixon v. Derwinski, 3 Vet. App. 26.  

Thus, overall, there is no medical evidence to substantiate 
that the veteran's post-service skin disability was incurred 
during his period of service in the Persian Gulf.  There are 
no service records to show that his disability was incurred 
during active duty or during active duty for training.  There 
is no medical opinion in the file linking any current skin 
disability with service.  The loss of the veteran's service 
records is regrettable, but as all efforts were expended to 
recover them to no avail, another attempt to obtain these 
lost records would be futile.  

Absent evidence of a skin disability during active service to 
which his current skin disability may be linked, the 
veteran's claim must be denied.  


ORDER


Service connection for a skin disability is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

